ACCEPTED
                                                                                       04-15-00005-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  8/31/2015 3:05:17 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                            NO. 04-15-00005-CV

                                                                     FILED IN
                      IN THE COURT OF APPEALS    4th COURT OF APPEALS
                  FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                         SAN ANTONIO, TEXAS      08/31/2015 3:05:17 PM
                                                                KEITH E. HOTTLE
                                                                     Clerk




            IN RE ESTATE OF JACK HIROMI IKENAGA, SR., DECEASED




      ON APPEAL FROM THE PROBATE COURT NO. 1, BEXAR COUNTY, TEXAS
                        CAUSE NO. 2011PC4330


      SECOND MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLEES’ BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:
      Appellees    Jack   Ikenaga,   Jr.,   William   D.   Bailey,     Temporary
Administrator or the Estate of Jack Ikenaga Jr., Nancy Sumners, Christine
Ikenaga, Patrick Gasiorowski, and Eric J. Goodman respectfully present this
second motion to extend time in which to file their Appellees’ Brief pursuant
to Texas Rule of Appellate Procedure 38.6. One previous motion for
extension of time to file the Appellees’ Brief has been filed. In support of this
motion, Appellees would show the Court as follows:
                                       I.
      Appellees’ Brief is currently due on September 8, 2015. Appellees
intend to file a single brief, and that brief will be drafted principally by the
undersigned. Because of the events and matters described more fully below,
Appellees request an extension of an additional 15 days in which to file their
Appellees’ Brief or until September 23, 2015.
                                      II.
      The requested extension is necessary because the following matters
and issues have prevented the undersigned from completing the Appellees’
Brief and will preclude the undersigned from doing so sooner than
September 23, 2015:

      1.    The clerk’s record in this appeal contains numerous errors and
            omissions and additional time has been expended to determine
            what items need to be included in a supplemental/corrected
            clerk’s record;
      2.    The undersigned filed the Appellants’ Brief in Dennis Rayner
            and Joe Tex Xpress, Inc. v. Krista Dillon, No. 06-15-00009-CV
            on August 17, 2015;
      3.    The undersigned completed documents necessary to perfect an
            appeal to this Court from Robertson Electric, Inc. v. Select
            Building Systems, Inc. et al., No. 13-212, in the 216th District
            Court, Kendall County, Texas;
      4.    The undersigned filed a response to petitioners’ motion for
            rehearing in City of Houston and Daniel W. Krueger, in His
            Official Capacity as Director of Public Works & Engineering v.
            Little Nell Apartments, LP et al., No 14-0473, in the Texas
            Supreme Court on August 12, 2015;
      5.    This Court issued an opinion in Hindes v. La Salle County,
            Texas, No. 04-14-00651-CV on August 26, 2015, and the
            undersigned needs time to determine whether a motion for
            rehearing or motion for rehearing en banc should be filed;


                                       2
      6.    The undersigned has a pre-planned vacation scheduled and will
            be out of state from September 4, 2015 through September 7,
            2015; and
      7.    The undersigned’s child has been ill, which required the
            undersigned to be out of the office for several days.
For all of the reasons explained above, counsel for Appellees cannot

complete the Appellees’ Brief by its current due date of September 8, 2015,

and needs an additional 15 days in which to do so.

                                     III.

      The undersigned has attempted to confer with David McLane,

appellate counsel for appellant, via email and by telephone to determine

whether this motion would be opposed. The undersigned has yet to hear

from Mr. McLane as to whether the motion will be opposed. .

      WHEREFORE, PREMISES CONSIDERED, Appellees respectfully

request that this Court grant their motion for extension of time in which to

file their Appellees’ Brief, extend the deadline in which to file the brief an

additional 15 days up to and including September 23, 2015, and grant such

other and further relief to which Appellees may be justly and equitably

entitled.




                                      3
Respectfully submitted,


/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Telephone: (210) 775-0882
Facsimile: (210) 826-0075
sam@hdappeals.com

SHELAYNE CLEMMER
State Bar No. 24044733
KEVIN M. YOUNG
State Bar No. 22199700
PRITCHARD HAWKINS YOUNG
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: (210) 477-7400
Facsimile: (210) 477-7450
sclemmer@phymy.com
kyoung@phmy.com

MARK STANTON SMITH
State Bar No. 18649100
HEARD & SMITH, L.L.P.
3737 Broadway, Suite 310
San Antonio, Texas 78209
Telephone: (210) 820-3737
Facsimile: (210) 820-3777
atysmith@heardandsmith.com

ATTORNEYS FOR APPELLEES




4
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 31st day of August, 2015:

David L. McLane                            via email/eservice
Attorney at Law
9901 IH-10 West, Ste. 695
San Antonio, Texas 78230
dlmclanelaw@yahoo.com

Roger L. McCleary                          via email/eservice
Beirne, Maynard & Parsons, L.L.P.
1300 Post Oak Blvd., Ste. 2500
Houston, Texas 77056
rmcleary@bmpllp.com




                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      5